Citation Nr: 0419645	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The appellant and her father




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1997 to October 
1998.

This appeal arises from an October 1999 rating decision of 
the Detroit, Michigan Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for asthma and by failing to grant a 
rating in excess of 10 percent for the service connected left 
foot disability.

The instant case was remanded from the Board to the RO in 
June 2001 for further evidentiary development; unfortunately, 
the requested development was not fully accomplished in that 
the impairment of the left foot disability was not adequately 
described and the requested pulmonary opinion was not 
indicated.  The veteran should therefore be scheduled for 
additional VA examinations.

Diagnostic Code 5284 provides for a 20 percent evaluation of 
foot injuries where the disability is moderately severe.  A 
30 percent evaluation is assigned for severe foot injuries.  
38 C.F.R. § 4.71a (2003).  An opinion as to whether the 
veteran's foot disability is considered "moderate," 
"moderately severe," or "severe" should be provided.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Thus, this case must again be remanded to 
effectuate the evidentiary development necessary to fully and 
fairly adjudicate the veteran's claims.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues on 
appeal that has not already been made 
part of the record.  In addition, the 
veteran should be requested to provide 
all relevant information regarding time 
lost from work and time spent 
hospitalized as a result of her service 
connected left foot disability.  The RO 
should assist the veteran in obtaining 
all relevant medical evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA pulmonary examination which 
must be conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's service connection claim for 
asthma.  The claims folder must be made 
available to the physician prior to the 
examination and all indicated diagnostic 
testing must be performed.  Based on a 
review of the medical evidence and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that 
preexisting asthma underwent an increase 
in severity during service.  (In 
answering this question, the examiner 
must use the opinion format provided by 
the Board.)  In addition, the examiner 
should reconcile any medical conclusion 
that conflicts with an opinion previously 
of record.  All factors upon which the VA 
medical opinion is based must be set 
forth for in the record.

With regard to the claim for a higher 
rating for the left foot disability, a 
physician with the appropriate expertise 
to evaluate this claim should afford the 
veteran an examination.  The physician 
should provide a detailed list of all 
complaints and clinical findings that are 
present relative to the left foot.  In 
particular, the physician should consider 
the degree to which pain affects the 
functioning of the left foot.  The 
examiner should then characterize the 
severity of the left foot disability as 
"moderate," "moderately severe," or 
"severe."  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Each of the above criteria 
must be addressed by the examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal.  The veteran's claim for a 
higher rating should be evaluated under 
the provisions of 38 C.F.R. § 3.321.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and her representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




